Citation Nr: 0606367	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic headaches as 
secondary to a service-connected right eye disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran claims that he currently suffers from chronic 
headaches which are caused by his service-connected right eye 
disability.  During a July 2002 ophthalmologic consultation 
at Limberg Eye Surgery, he complained of headaches associated 
with his eye disability.  In May 2003, the veteran was 
examined by David Scharf, M.D., who reported that the veteran 
complained of two different types of headaches.  One type, 
described as pain in the back of the head, Dr. Sharf 
attributed to trauma the veteran suffered as a police officer 
after separation from service.  The other type, described as 
vascular-type headaches, he "ascribed" to the veteran's 
military service injury that resulted in service connection 
for his right eye.

Dr. Sharf's statement indicates that that the veteran's 
vascular-type headaches may be associated with his service-
connected right eye disability.  See 38 C.F.R. § 3.310.  
However, the present record contains insufficient medical 
evidence to decide this claim.  Therefore, VA must provide a 
medical examination to obtain a medical opinion because such 
opinion is necessary to make a decision on this claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2005).

The claims folder is absent for any treatment records related 
to the post-service head trauma that the veteran suffered as 
a police officer.  Since any such records are relevant to his 
claim for service connection for chronic headaches, they 
should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
names and addresses of all VA and non-VA 
health care providers that treated him 
for headaches or head trauma, including 
treatment records related to the head 
trauma he suffered post-service while 
employed as a police officer.   Make 
arrangements to obtain all relevant 
records identified by the veteran.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated tests should be performed.  

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that any 
current headache disability was either 
(a) caused by or (b) aggravated by the 
veteran's service-connected right eye 
disability.  

The examiner must provide a comprehensive 
report, including a complete rationale 
for all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

